Exhibit 16.1 Securities and Exchange Commission December 3, 2010 treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read item 4.01 of Form 8-K dated November 29, 2010, of Hoku Corporation and are in agreement with the statements contained in the second sentence of the first paragraph and the second, third and fourth paragraphs under Item 4.01 on page 1 therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ Ernst & Young LLP
